Appellant was convicted of theft of a horse, and his punishment fixed at five years confinement in the penitentiary, from which he appeals.
1. Appellant complains that the court erred in holding the term of the District Court at which he was convicted, beginning July 10, and ending August 7, 1893, because the same was held without authority of law; that the court was held under and by virtue of an act passed by the regular session of the Twenty-third Legislature, which adjourned on the 9th of May, 1893; that the act, though approved March 15, 1893, did not go into effect until ninety days after adjournment, as there was no emergency clause stated in the body of the act; that without such clause it could not go into operation from passage. Const., art. 3, sec. 39. That the act in question has a "public necessity clause," but the only effect of that was to suspend the constitutional rule requiring bills to be read on three several days and put the bill on immediate passage. Art. 3, sec. 32.
We are of opinion that section 3 of the act, which is to be found on page 27 of the Acts of 1893, while not expressly using the term "emergency," clearly sets forth the reason, which the Legislature thought sufficient, *Page 387 
not only to put the bill on its immediate passage, but to make it take effect from passage. It therefore does appear from the body of the bill there was an emergency stated therein.
2. There was no error in overruling the continuance. Appellant shows that he had applied for an attachment for one Will Bennett, who lived in Bandera County. That the writ was returned "not found in Bandera County;" that appellant expected to prove by said witness that the State's witness Robert Kelley had stated, he had traded the horse alleged to be stolen to Joseph Kelley, and he knew appellant had not stolen it. If the appellant expected to prove this, he made no effort to do so on trial. The appellant should have asked the witness Robert Kelley if he had made such a statement, and laid the predicate for an impeachment. Laverty case, just decided.
3. We see no error in the eighth and ninth paragraphs of the charge, which submitted to the jury the proposition, that if the purchase of the horse from Joe Kelley by appellant was not made in good faith, but appellant knew Joe Kelley was not the owner and had no right to sell it, and that the horse was not delivered to appellant, but was originally taken by him from the possession of Robert Kelley, then such purchase would be no defense in a prosecution for theft, and the charge was correct.
4. The errors in the verdict, pointed out in the brief of counsel, do not appear in the transcript. The evidence clearly supports the conviction. The charge was an admirable presentation of the law to the jury.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.